Order entered February 14, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01336-CR

                        RICKEY DARRELL MILLER, Appellant

                                             V.

                               STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76695-U

                                         ORDER
       The Court has before it the February 13, 2017 request for an extension of time filed by

court reporter Sasha Brooks. We GRANT the request and ORDER the reporter’s record filed

on or before March 1, 2017.


                                                    /s/   LANA MYERS
                                                          JUSTICE